      Case 4:19-cv-00954-A Document 53 Filed 08/19/20   Page 1 of 7 PageID 416
                                                                   U.S. DISTRJCT COURT
                                                               KORTHERN DISTRJCT OF TEXAS
                                                                       FILED
                    IN THE UNITED STATES DISTRICT COU T
                         NORTHERN DISTRICT OF TEXAS
                                                            [-~~G I 9 2020        J
                             FORT WORTH DIVISION        CLElu(. U.S. DISTRICT C',DURT


RAY SARABIAN,                           §
                                                             __B,c_,~--:::y.,,,ury ------~
                                        §
              Plaintiff,                §
                                        §
vs.                                     §    NO. 4:19-CV-954-A
                                        §
HALLIBURTON LOGGING SERVICES,           §
                                        §
              Defendant.                §


                        MEMORANDUN OPINION AND ORDER

        Came on for consideration the motion of defendant,

Halliburton Energy Services, Inc., which says it has been

incorrectly identified as Halliburton Logging Services, for

summary judgment. The court, having considered the motion, the

response of plaintiff, Ray Sarabian,' the reply, the record, and

applicable authorities, finds that the motion should be granted.


                                        I.


                              Plaintiff's Claims


        The operative pleading is plaintiff's amended complaint

filed December 23, 2019. Doc.' 11. In it, plaintiff alleges: He

was hired by Gearhart Industries on June 1, 1979, as a petroleum

engineer and worked for that company until July 1987 when




1
  The response is titled 11 0bjection to Defendants [sic] motion for summary
Judgment. 11
2
  The 11 Doc. 11
                 reference is to the number o.f the item on the docket in this
case.
   Case 4:19-cv-00954-A Document 53 Filed 08/19/20   Page 2 of 7 PageID 417


defendant bought the company and took over. At at the time of

his employment, a pension plan was discussed.         "The plan was that

the amount of money that is being deposited from plaintiff's pay

check with the company every month, the company would deposit

the same amount toward the retirement plan." Id; at 1. Exhibit 1

to the amended complaint shows an example of plaintiff's

contribution to the plan.


      Plaintiff seeks to recover the money defendant owes him

under the plan. He also refers to the "Deceptive Trade Practices

Act. " 3 The court has previously interpreted the amended complaint

to assert a claim under the Employee Retirement Income Security

Act of 1974, 29 U.S.C.     §§   1001-1461 ("ERISA"). Doc. 17.


                                     II.


                          Grounds of the Motion


      Defendant asserts three grounds in support of its motion.

First, it is not a proper party to plaintiff's denial of benefit

claims. Second, plaintiff has no evidence to support his claims.

And, third, plaintiff's DTPA claim is preempted by ERISA.




3
  The court interprets the reference to be to the Texas Deceptive Trade
Practices-Consumer Protection Act, Tex. Bus. & Com. Code§§ 17.41 to 17.63
(West 2011)   ("DTPA"),

                                      2
   Case 4:19-cv-00954-A Document 53 Filed 08/19/20    Page 3 of 7 PageID 418



                                     III.


                      Summary Judgment Principles


        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.                 Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247 (1986).     The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party• s claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."            Id. at 323.


        Once the movant has carried its burden under Rule 56(a),

the nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case.     Id. at 324; see also Fed. R. Civ. P. 56(c)          ("A

party asserting that a fact . . . is genuinely disputed must

support the assertion by .     . . citing to particular parts of

materials in the record . .      .   . ") .   If the evidence identified

could not lead a rational trier of fact to find in favor of the


                                        3
   Case 4:19-cv-00954-A Document 53 Filed 08/19/20        Page 4 of 7 PageID 419



nonmoving party as to each essential element of the nonmoving

party's case, there is no genuine dispute for trial and summary

judgment is appropriate.            Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 597            (1986).    In Mississippi

Prot.        &   Advocacy Sys.,   Inc. v. Cotten, the Fifth Circuit

explained:

         Where the record, including affidavits,
         interrogatories, admissions, and depositions could
         not, as a whole, lead a rational trier of fact to find
         for the nonmoving party, there is no issue for trial.
929 F.2d 1054, 1058 (5 th Cir. 1991).

         The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law. 4       Celotex Corp., 477 U.S. at 323.       If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot.                  &


Advocacy sys., 929 F.2d at 1058.




       In Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5'h Cir. 1969) (en bane), the
         4


Fifth Circuit explained the standard to be applied in determining whether the court
should enter judgment on motions for directed verdict or for judgment notwithstanding
the verdict.

                                           4
  Case 4:19-cv-00954-A Document 53 Filed 08/19/20   Page 5 of 7 PageID 420



                                   IV.


                                Analysis


     Where, as here, the plaintiff seeks to recover benefits

under an ERISA plan, the proper defendant is the one who

controls administration of the plan. LifeCare Mgmt. Servs. LLC

v. Ins. Mgmt. Admins. Inc., 703 F.3d 835, 845         (5 th Cir. 2013).

The burden is on the plaintiff to establish the existence of the

plan and that the party he sues had control over the plan.

Experience Infusion Ctrs. LLC v. AAA Tex. LLC, No. 4:19-CV-

01692, 2020 WL 1915633, at *3 (S.D. Tex. Apr. 20, 2020). Here,

plaintiff has made no attempt to do either. There is no proof

that a plan exists or that defendant had control over it.


     For all of the reasons defendant recites, plaintiff cannot

prevail on his claims. Doc. 47 at 13-17. He has no written

evidence other than the document attached as an exhibit to his

amended complaint to show the existence of a plan. That document

is an Internal Revenue Service statement for recipients of total

distributions from profit-sharing, retirement plans and

individual retirement arrangements, which reflects that in 1982

plaintiff received a 100% distribution of $1,428.53, includible

as income on his tax return. Doc. 11, Ex. A. The document

reflects that the payer was Gearhart Industries Employee Trust

Plan. Id. Plaintiff admits that: he has no other documents


                                    5
  Case 4:19-cv-00954-A Document 53 Filed 08/19/20   Page 6 of 7 PageID 421



showing that he was ever a part of any Gearhart retirement plan;

there was no written agreement for the alleged plan; he never

saw or asked for a written document; he does not know any of the

terms of the plan, such as the age at which he would be eligible

for benefits; and, he never received any statements for the

plan. Plaintiff has no records and no idea how much he

contributed to the plan or how much he should receive from it.

Plaintiff admits that he was never an employee of defendant.

And, contrary to the allegations in his complaint, he admits

that he worked for Gearhart from 1979 until September 28, 1982,

and from May 1987 until June 1988. The record establishes that

defendant acquired Gearhart and closed the acquisition in

November 1988. Defendant has no records regarding plaintiff and

no records regarding any Gearhart retirement plan, which it

would have if it had administered any such plan.


     In sum, there is no evidence to establish the existence of

the plan to which plaintiff refers and no evidence that

defendant administered such plan, even if one existed. If

plaintiff had an ERISA claim, his DTPA claim would be preempted.

See Hogan v. Kraft Foods, 969 F.2d 142, 144-45 (5 th Cir. 1992)

Boren v. NL Industries, Inc., 889 F.2d 1463, 1466 (5 th Cir.

1989). In any event, plaintiff has not come forward with any

evidence to establish a DTPA claim against defendant. There is



                                    6
  Case 4:19-cv-00954-A Document 53 Filed 08/19/20   Page 7 of 7 PageID 422



simply no evidence of any relationship between the two that

would give rise to such claim.


                                   V.


                                 Order


     The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on his claims against defendant; and that such claims be, and

are hereby, dismissed with prejudice.


     SIGNED August 19, 2020.




                                    7
